Citation Nr: 1453263	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-28 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right upper extremity disability, claimed as right arm and right hand pain.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional (RO) in Chicago, Illinois, which denied service connection for right hand pain and right arm pain.  It is also on appeal from a September 2010 rating decision from the RO in Milwaukee, Wisconsin, that denied service connection for a right knee disability and right ankle disability. 

In June 2012, the Board remanded the Veteran's claims for additional development.  Specifically, the Board directed the Appeals Management Center to obtain and associate with the Veteran's claims file copies of all VA treatment records dated from 1971 through 1978 from the Jessie Brown Westside VA Medical Center in Chicago, Illinois; all VA treatment records dated from 1978 from the G. V. (Sonny) Montgomery VAMC in Jackson, Mississippi, as well as all other VA treatment records from any VA facility that have not been associated with the record.  The Appeals Management Center requested these records but received negative responses and issued a Formal Finding of Unavailability in April 2013.  The Veteran was notified in correspondence dated in March 2013 and asked to submit any copies of these records in his possession, but the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"); Turk v. Peake, 21 Vet. App. 565, 568 (2008) (holding that VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role).  Based on the above, the Board finds that the Appeals Management Center substantially complied with the June 2012 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board will address the merits of the Veteran's claims herein.

The issue of entitlement to service connection for a right upper extremity disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence weighs against finding that the Veteran's right knee disability is causally related to his military service or was caused or aggravated by any service-connected disability.

2.  The most probative evidence weighs against finding that the Veteran's right ankle disability is causally related to his military service or was caused or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for entitlement to service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, .303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in January 2010 and July 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.
  
Additionally, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's available service treatment records and his VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  At his November 2011 Travel Board hearing, the Veteran testified that he received treatment at the Jessie Brown Westside VA Medical Center in Chicago, Illinois, from 1971 to 1978.  Although he indicated that he received treatment there primarily for hemorrhoids, his colon, and psychiatric issues rather than any disability for which he now seeks entitlement to service connection, he stated that he would have mentioned his other disabilities to VA personnel had he been asked.  As such, in its June 2012 Remand, the Board directed the Appeals Management Center to attempt to obtain the records referenced by the Veteran and to then associate them with the claims file, or to inform the Veteran if they could not be obtained.  In correspondence dated in January 2013, the VA Medical Center indicated that they had no records dated from 1971 to 1978 relevant to the Veteran.  In March 2013, the Veteran was notified that these records could not be obtained, and requested that the Veteran submit copies of these records if he had them in his possession.  The Veteran did not respond.  In summary, VA has made numerous, repeated efforts to obtain all records identified by the Veteran and, with respect to records that could not be obtained, duly notified the Veteran of the missing records.  The Veteran has not identified any other relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

The Veteran was provided VA examinations in August 2010 and June 2011 with respect to the his right knee and right ankle disabilities.  The VA examiners thoroughly reviewed the Veteran's relevant treatment records, considered the Veteran's statements, and administered clinical examinations, all of which allowed for fully-informed evaluations of the claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the above, the Board finds that the Veteran has been provided an adequate examination with respect to each claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at his November 2011 Travel Board hearing by an accredited representative from Disabled American Veterans.  At the beginning of the hearing, the Veterans Law Judge and the Veteran's representative agreed as to the issues currently on appeal.  The representative and the Veterans Law Judge asked question pertaining to these issues, and obtained the Veteran's assertions as to the circumstances underlying the onset and course of each disability.  Further, pertinent evidence that might have been overlooked and that might substantiate the claims was identified, and the Veterans Law Judge subsequently remanded the claim in an attempt to obtain this evidence.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition may also be service connected under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran seeks entitlement to service connection for a right knee disability and a right ankle disability.  Specifically, the Veteran testified that he injured his right knee and right ankle after falling during an in-service basketball game against the U.S. Marine Corps in Naples, Italy, in 1970.  He has alternatively described the injury as occurring during a basketball game in Athens, Greece.  He explained that he was given pain relief pills the morning after the injury and informed to stay off his knee for 2 weeks.  The Veteran additionally testified that he had experienced ongoing problems with his right knee and right ankle since separation from service in March 1971.  In the alternative, the Veteran has also alleged that right ankle problems, such as swelling and radiating pain, developed as a result of an abnormal gait caused by his right knee injury.  

Throughout the period on appeal, the Veteran has been diagnosed with a variety of right knee and ankle/foot conditions.  VA treatment records reflect treatment for right knee arthralgia status post right total knee arthroplasty, hallux valgus deformity of the right foot, mild degenerative joint disease of the right foot, and pes planus of the right foot.  Therefore, element (1), existence of a current disability, is satisfied.

With respect to element (2), medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, a review of the Veteran's service treatment records reveals treatment for a right knee injury.  Although the Veteran testified that he suffered a right knee injury while playing basketball, a September 1969 treatment note indicated that the Veteran bumped his right knee on a ladder while climbing out of the boatswain's locker.  Objective examination revealed some swelling and tenderness, and the Veteran was diagnosed as having a contusion.  He was given an elastic bandage and prescribed pain relief medication.  There is no additional mention of a right knee disorder in service.  Significantly, his February 1971 Report of Medical Examination upon separation indicated that his lower extremities and feet were within normal limits.  The Board emphasizes that the Veteran's service treatment records are completely silent for right ankle symptomatology.  

In February 2011, the Veteran's aunt and cousin submitted separate correspondences indicating that the Veteran injured his knee while playing basketball in the Navy, and alleged that his in-service knee injury worsened over time.  Additionally, another lay statement submitted on the Veteran's behalf in May 2011 indicated that he injured his right knee while playing basketball while stationed aboard the USS Raleigh (LPD-1) in January 1970.  

As such, the Board finds that element (2) has been satisfied with regard to the Veteran's right knee claim, but not with regard to his right ankle claim.  

Concerning element (3), medical evidence of a nexus between the claimed in-service disease or injury and the current disability, the Board notes that the competent and credible evidence of record is unfavorable to the Veteran's claim.

A review of the Veteran's available post-service medical treatment records reveals that he did not report right knee or right foot pain until 1996, approximately 25 years after his separation of active duty service.  The Veteran was provided with a VA examination in October 1996, but only reported symptomatology related to the left knee at that time.  Similarly, X-rays dated in July 1996 only revealed degenerative changes in the left knee.  The Veteran was not diagnosed as having advanced varus osteoarthritis of the right knee until 2004, and underwent a right total knee replacement in August 2010.

The Veteran was provided with a VA joints examination in August 2010, at which time he was diagnosed as having severe varus osteoarthritis of the right knee, status post right total knee replacement.  Subjectively, the Veteran described right knee pain that had been ongoing for the previous three years, but which had decreased in intensity following his right total knee replacement.  However, the examiner opined that the Veteran's right knee osteoarthritis was less likely than not related to his period of active duty service, to include the documented contusion in September 1969.  The examiner emphasized that only one episode of right knee contusion was noted with minimal swelling and tenderness, and that there was no evidence of follow-up for ongoing right knee symptomatology.  The examiner opined that it was less likely than not that the single in-service contusion episode could cause osteoarthritis in the right knee.  Moreover, the examiner indicated that the lack of ongoing treatment for the right knee since separation from service in 1971, in addition to the symmetrical development of osteoarthritis in the left knee, also led to the conclusion that is was less likely than not that the in-service right knee contusion contributed to his current right knee osteoarthritis.  

The Veteran was again provided with a VA joints examination in July 2011.  The examiner opined that the Veteran's current right knee disorder was less likely than not the result of the rigors of playing basketball while in service and/or sustaining a one-time knee contusion in service; rather, the examiner opined that the Veteran's osteoarthritis was most likely the result of some other etiology.  The examiner further explained that the rigors of playing basketball were not likely sufficient to cause the degree of degeneration and arthritis that the Veteran exhibited, and that his current arthritis was more likely the result of natural degeneration over time.  Similarly, the examiner opined that the Veteran's right ankle condition was less likely than not the result of the right knee condition.  The examiner indicated that the examination of the ankle was benign in nature, with no notable pathology confirmed.  Moreover, since the Veteran felt that the Veteran's right knee disorder was less likely than not related to service, he also opined that the right ankle condition was unrelated to service.   

As described, the competent medical evidence reflects that there is no etiological connection between the Veteran's period of active duty service and any current right knee and/or right ankle disorders.  The August 2010 and June 2011 VA medical opinions are well reasoned and supported by adequate rationale.  The examiners reviewed the entire record along with pertinent medical literature and relied on their expertise as clinicians in reaching their opinions.  The examiners addressed each of the Veteran's diagnosed conditions and opined as why it was less likely as not that they were caused by his period of military service, to include his documented right knee contusion and his own reports of playing basketball.  Additionally, the record is silent for a competing positive medical opinion relating any of the Veteran's right knee or right ankle disabilities to his period of active duty service.  

Moreover, the first indication of relevant symptomatology in the medical records occurred in 1996, approximately 25 years following separation from service.  This prolonged period without documented complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Additionally, this period indicates that degenerative arthritis may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Further, the Veteran's assertions and other lay assertions of record regarding the etiology of his right knee and right ankle conditions and a relationship between them and his period of active duty service are not competent evidence.  While the Veteran is competent to report experiencing knee and ankle pain and swelling, which is capable of lay observation, he is not competent to render a medical diagnosis, or to opine as to whether his currently diagnosed conditions are related to his period of active duty service.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  These matters are of such medical complexity as to require medical knowledge that the Veteran has not been shown to possess.  Therefore, the weight of the evidence is against finding that the Veteran's right knee and right ankle conditions were incurred in or otherwise caused by his period of active duty service.

Based on the nexus evidence of record, the criteria for entitlement to service connection for a right knee disability and right ankle disability are not met, as the preponderance of the evidence is against the claims.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied

Service connection for a right ankle disability is denied.


REMAND

The Veteran also seeks entitlement to service connection for a right upper extremity disability, claimed as right arm and right hand pain.  In his initial November 2009 claim, the Veteran indicated that he had injured his "right arm" during an in-service basketball game; however, as the claim developed, it became focused primarily on his right forearm and wrist.  

Nonetheless, a review of the Veteran's service treatment records reveals that the Veteran was treated for right shoulder pain in January 1970.  The treatment note indicated that the Veteran reported a long history of shoulder aches, although there was no such history documented in his service records.  The Veteran was diagnosed as having muscular strain and prescribed Parafon Forte (Chlorzoxazone) as well as a heating pad to use at night.  In February 1970, the Veteran was again seen for complaints of right shoulder symptoms, although X-rays at that time were negative.  

At his November 2011 Travel Board hearing, the Veteran reported a history of bursitis in his right shoulder.  However, as mentioned above, development of the Veteran's claim focused on his right forearm and wrist rather than his arm above the elbow.  He was provided with a VA examination in July 2011, at which time he was diagnosed as having radial carpal fusion which the examiner opined was not related to service.  However, the examination did not examine other parts of the Veteran's right upper extremity, to include the right shoulder.  

The Board emphasizes that the Veteran initially filed a claim for entitlement to service connection for his "right arm."  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court redefined the concept of what disabilities are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  Here, as the Veteran has testified as to being diagnosed with right shoulder bursitis, as there is evidence of right shoulder symptomatology in service, and as the Board has construed his claim broadly as one for "entitlement to service connection for a right upper extremity disorder," the Board finds that any current disability of his right shoulder is encompassed in his current claim.  As such, the Veteran should be afforded a VA examination to determine the nature and probable etiology of any currently diagnosed right shoulder disability.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of any current right shoulder disability, to include bursitis.  The Veteran's entire claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA examination reports and treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right shoulder disability is related to active duty, to include his treatment for right shoulder symptomatology in January 1970 and February 1970.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2. After completing the above development, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


